Comal County
                                         OFFICE OF DISTRICT CLERK.
                                              Heather N. Kellar


November 23, 2015

Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547


RE:    Court of Appeals Number: 03-15-00643-CV
       Trial Court Case Number: C2014-1453C

Styled: Bryan D. Lippert, Jane Lippert VS. Carnal Trace Homeowners Association



Dear Clerk:

Please be advised that the Clerk's Record, Volume I of I on the above styled and numbered case is ready to be
emailed electronically to the Court of Appeals, Third District of Texas. The cost for the Clerk's Record is $735.00,


~v:t s~;;                                 be submit ed.
of which the full amount is outstanding at this time. The due date for the record is November 24, 2015. Once
                                                         Should you need anything further please let me know.




Heather N. Kellar
Carnal County District Clerk
150 N. Seguin Ave., STE 304
New Braunfels, TX 78130
Ph: 830-221-1251
Fx: 830-608-2006
kellah@co.comal. tx. us



cc: Mr. Christopher Weber